Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 and 16-18 in the reply filed on March 31, 2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden and that the cited prior art is directed to a different process.  This is not found persuasive because a serious search burden is not a consideration when restricting a case submitted as a National stage application and the instant claims do not address the production of a sugar and the claims are comprising and therefore the feeder may have many additional uses.
The requirement is still deemed proper and is therefore made FINAL.
Claim Status
	Claims 1-19 are currently active in the application with claims 1-13 and 16 being amended and claim 19 being added by the Applicant; claims 14 and 15 are withdrawn from consideration as being directed to a non-elected invention.
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language, if any, have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
Claim Objections
Claims 1-3 and 6 is objected to because of the following informalities:  The instant claims have mixed tenses such as claim 1 line 8, “the or of at least one of the feeder (6,11)” and line 9 “or another of said feeder”.  
Claims 1-13, 16 and 18 are objected to because of the following informalities:  The instant claim contains parentheses which add confusion to the claims and are to be removed or the claims clarified to remove the confusion.  An example of this confusion is claim 1, line 4 which states “a feeder” however two numerals (6 and 11) are given for “a feeder” and the claim is to at least one of said reactors in line 3/4 and claim 7 contains another example wherein cooking is done “in the or at least one of the reactors” while only identifying number 14.  Additionally, in referring to the drawings, feeders 6 and 11 are located at different positions within the process as in at least figure 3 and it is unknown whether Applicant is attempting to identify that the two feeders are of identical types or identical functions or both.  
Claims 4-8 are missing “further” prior to comprising.
Claim 9 contains a designations “a)” and “g)” however claim 1 from which this claim depends does not contain any step designations.
Appropriate correction is required.
Double Patenting
Applicant is advised that should claim 4 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections – 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claim is to producing sugars, biofuels or biobased molecules by the method of Claim 1 which is new matter as instant claim 1 does not add a catalyst which is required per the specification as filed.  This limitation is also not found in the claims as originally filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said biomass” in lines 3 and 4, “the biomass inlet and the biomass outlet” in lines 4 and 5, “the or of at least one of the feeder” in line 8 and “the same feeder or of another of said feeder”.  There is insufficient antecedent basis for these limitations in the claim.  Is this biomass the lignocellulosic biomass?
Identical rejections are contained in claims 2-7.
The instant claim is also indefinite as line 4 is to a feeder and line 8 is to “the or of at least one of the feeder” and it is unknown whether the limitation is to one feeder or at least one feeder.  Either will be examined.
Claim 2 recites the limitation "the biomass" in line 2 and “the or one of the feeder” in lines 2 and 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitation " the or one of the feeder" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “at least 0.05 MPa”, and the claim also recites “notably between 0.05 and 4 MPa” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  At least 0.05 MPa will be examined.
Claim 4 recites the limitation "the biomass" in lines 2 and 3 and “the feeder” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
The instant claim is also indefinite as the instant claim contains singular “the feeder” where Claim 1 is possibly to at least one feeder (“the or of at least one of the feeder” and “of the same feeder or of another feeder”) and it is unknown whether the instant claim is further limiting the “at least one feeder” and therefore the claim is indefinite.
Claim 5 recites the limitation "the biomass" in lines 2-4 and “the liquor” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The claim is also indefinite as it is unknown what a “bed of liquor” is as “liquor” is being sprayed and therefore is a liquid incapable of forming a bed.
Claim 6 recites the limitation "the biomass" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the biomass" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "for the impregnation of the biomass" in line 4, “the milled biomass” in line 7, “the liquor” in line 10, “the reactor” in line 11, “the impregnated and drained biomass” in line 12, “said pretreatment reactor” in line 14, “said biomass” in line 17, “said steam explosion reactor” in line 17.  There is insufficient antecedent basis for these limitations in the claim.
The instant claim is also indefinite as it denotes with identical items (item 14) a pretreatment reactor and also a steam explosion reactor and therefore it is unknown to which # applies.
Additionally, the instant claim is indefinite as it is unknown how this claim relates to Claim 1, are the steps further limiting those of claim 1 which do not have any step designations or are these additional steps?  If the steps are additional, do they precede those of step 1 or do they occur after claim 1.  Any will be examined.
Claim 9 recites the limitation "the impregnation liquor preparation zone" in lines 2 and 3 and “a) said liquor” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 10 recites the limitation "the circulation of the washing fluid”" in lines 3 and 4 and “the extraction of fluid from the biomass” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
The instant claim is also indefinite as it is unknown as to what “fluid” in line 4 refers to as the claim discusses washing fluids and it is unknown whether the extraction is of this washing fluid or some other fluid.  Either will be examined.
Claim 11 recites the limitation “the first washing fluid” in line 2, “the first feeder” in lines 2 and 3, “the second feeder” in line 3 and "the liquor preparation zone" in lines 4 and 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites the limitation "the second washing fluid" in line 2, “the second feeder” in lines 2 and 3, “the first or of the second feeder” in lines 3 and 4 and “the liquor preparation zone” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 recites the limitation "biomass" in line 2, “the washing fluid” in lines 3 and 4, “the biomass” in line 5 and “washing fluid containing this catalyst” in line 6.  There is insufficient antecedent basis for these limitation in the claims.
The instant claim is also indefinite as the instant claim is to washing the feeder in the presence of biomass supplemented with a catalyst and then to conveying biomass free of catalyst wherein the catalyst has not been removed from the biomass as it is being contacted with a washing fluid containing the catalyst.
The term “a certain amount” in claim 13 is a relative term which renders the claim indefinite. The term “a certain amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Any will be examined.
Claim 18 recites the limitation "the circulation of washing fluid" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the biomass" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims depend from the instant claims and are likewise rejected.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-13, 16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turnbull et al. (US 2017/0173819) hereafter Turnbull and further in view of Dottori et al. (US 2010/0313882) hereafter Dottori as evidenced by Li et al. (NPL, Theoretical analysis and experiment of pressure distribution and pressure gradient of shield screw conveyor:  Taking sandy soil as an example), pp 1-11, 2020).
	Considering Claims 1, 3 and 16, Turnbull discloses a method of treating lignocellulosic biomass such as wood [0001] having a moisture of less than 15% by weight [0071] with the method of treating the wood comprising utilizing a feeder to transfer the biomass to a contact zone and one to remove the acetylation fluid (washing fluid) from the solid biomass via a screened feeder (Fig. items 4 and 12).  The ordinary skilled artisan would be aware that a screw feeder applies pressure to force the solids through the feeder as evidenced by Li (abstract).  The washing fluid is recovered and recycled [0082]-[0087] however not directly to the feeder.
	Dottori discloses a process for treating lignocellulose biomass wherein the biomass is transported utilizing a screw conveyor which is equipped with a counter current washing system [0087] and (Fig.5 item 100/90).  Dottori further discloses that the overall process should be operated efficiently and therefore the washing water can be recovered and reused [0035].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to recycle any process stream as taught by Dottori to improve process economics.
	Considering Claims 2 and 18, the significance of Turnbull and Dottori as applied to claim 1 is explained above.
	Turnbull discloses a screw feeder equipped with a screen to separate the solids from the acetylation (washing) fluid [0010]-[0114].  The ordinary skilled artisan would be aware that a screw conveyor is conical as evidenced by Li (Figure 5).
	Considering Claims 4 and 19, the significance of Turnbull and Dottori as applied to claim 1 is explained above.
	Turnbull discloses that the wood is impregnated in the impregnation chamber by the acetylating fluid which is separated from the feeding step [0073]-[0075].
	Considering Claims 5 and 6, the significance of Turnbull and Dottori as applied to claim 1 is explained above.
	Turnbull discloses that the acetylation fluid is a mixture of acetic anhydride and acetic acid with the acetic acid being the chemical catalyst [0073] wherein the impregnation occurs in an impregnation reactor containing a bed of liquor through which the biomass passes after passing through a feeder (Fig. item 7 and 4).
	Considering Claim 7, the significance of Turnbull and Dottori as applied to claim 1 is explained above.
	Turnbull discloses that the acetylation fluid is heated before contacting the biomass supplied by a feeder with the acetylation fluid in the acetylation reactor (Fig., item 16, 4 and 7).
	Considering Claim 8, the significance of Turnbull and Dottori as applied to claim 1 is explained above.
	The instant claim has been previously rejected as discussed above.
	Turnbull discloses the preparation of an impregnation liquor comprising acetic anhydride and acetic acid (acid catalyst, step a),
	Turnbull discloses that the combination of impregnation fluid and biomass creates a slurry [0032] which implies that the biomass was milled [0114].
	Dottori discloses that biomass is preferably chopped or ground [0041] (step b).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to mill the wood of Turnbull as taught by Dottori.  Milling would increase the relative surface area of the wood which would improve the impregnation as taught by Dottori.
	Turnbull discloses that the impregnation liquor is introduced into the reactor (Fig. item 17) (step c).
	Turnbull discloses that the liquor/biomass is transferred to the impregnation reactor (Fig. item 7) and then to a cooking reactor (Item 10) equipped with a feeder (item 12).
	Turnbull discloses that the impregnation is conducted under up to 20 bar pressure [0044] which is released [0045, 0046 and 0055] (i.e. explosion), step e.
	Turnbull discloses that the acetylation fluid is recycled after removal through various feeders [0048]-[0056] (Fig. items 15-17), step f.
	Considering Claim 9, the significance of Turnbull and Dottori as applied to claim 1 is explained above.
	Turnbull discloses that all the acetylation fluid streams are recovered and recycled to the preparation zone (Fig. items 12,15,18, 16 and 17).
	Considering Claim 10, the significance of Turnbull and Dottori as applied to claim 1 is explained above.
	Turnbull discloses the use of a screw feeder equipped with a perforated screen [0046].
	Considering Claims 11 and 12, the significance of Turnbull and Dottori as applied to claim 1 is explained above.
 	The instant claims have been previously rejected as discussed above.
	Turnbull discloses the recovery and recycling of the washing (acetylation) fluids to the preparation zone (Fig. item 15) and the use of multiple feeders wherein the washing fluid enters and exits the feeder with the biomass (Fig. items 4 and 12) however Turnbull does not disclose adding a washing fluid directly to the feeder.
	Dottori discloses that water may be added directly into the feeder in addition to adding it to the biomass (Fig. 5, items 65 and 90).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to add water directly to a feeder as taught by Dottori as the order of adding ingredients does not lend to patentability unless a new and unexpected result can be shown.
	Considering Claim 13, the significance of Turnbull and Dottori as applied to claim 1 is explained above.
	Turnbull discloses that the lignocellulosic biomass is contacted with an acetylation fluid containing acetic anhydride and acetic acid, a known catalyst [0073].  This fluid is removed from a processed biomass and returned to the fluid preparation area before being returned to contact additional biomass before entering a feeder [0046] and (Fig. items 12, 13, 15, 18 and 17).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turnbull et al. (US 2017/0173819) hereafter Turnbull in view of Dottori et al. (US 2010/0313882) hereafter Dottori as evidenced by Li et al. (NPL, Theoretical analysis and experiment of pressure distribution and pressure gradient of shield screw conveyor:  Taking sandy soil as an example), pp 1-11, 2020) as applied to Claim 1 and further in view of Liu et al. (US 2011/0300586) hereafter Liu.
	Considering Claim 17, the significance of Turnbull and Dottori as applied to claim 1 is explained above.
	Turnbull discloses that a biomass is contacted with an acetylation fluid comprising acetic acid [0073] wherein the biomass is impregnated at a temperature ranging from 20° to 180°C and reacted at a temperature ranging from 100° to 200°C [0074] and [0075] at a pressure of from 2 bar to 20 bar [0044].
	Turnbull does not disclose producing sugars during the process.
	Liu discloses a process for converting biomass to sugars [0006] which is produced by acetic acid breakdown of the biomass at a temperature of about 200°C [0029].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the process of Turnbull would produce sugars as taught by Liu.  Although Liu discloses that the quantity of sugar may be low due to low concentrations of acetic acid, Turnbull’s fluid is augmented with additional acetic acid as discussed above.
Conclusion
	Claims 1-13 and 16-19 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732